 

eo fe ND A F&F WS N=

we NH NY KH NY N N N N *§ Ff FSF Fe Fe OE ESEeeSlUle DUDE
oo 37a A nA f& !OOUNhlUcrRlUCOlUlClCCOlClCeWDUNOUONCUOUmDUlUOUCUNLU CUS

Case 3:18-cv-00296-LRH-CBC Document 79 Filed 06/17/19 Page 1 of 2
Case 3:18-cv-00296-LRH-CBC Document 78-1 Filed 06/13/19 Page 1 of 2

Robert D. Mitchell (admitted pro hac vice)

William M. Fischbach III (admitted pro hac vice)

Christopher J. Waznik (admitted pro hac vice)
Jason C. Kolbe, Nevada Bar No. 11624
Kevin S. Soderstrom, Nevada Bar No. 10235

anc TIFFANY & BOSCO

Camelback Esplanade II, Seventh Floor
2525 East Camelback Road

Phoenix, Arizona 85016-4229
Telephone: (602) 255-6000

Fax: (602) 255-0103

E-mails: rdm@tblaw.com; wmf@tblaw.com;

—___. ENTERED

[7 Feo ~—S*«CS RECEIVED

_—_— SERVED ON
COUNSELIPARTIES OF RECORD

 

 

JUN 17 2013

 

 

 

BY:

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

DEPUTY

 

 

cjw@tblaw.com; jck@tblaw.com; kss@tblaw.com

Counsel for Defendant/Counterclaimant Martin Tripp

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

 

TESLA, INC., a Delaware corporation,
Plaintiff,

VS.
MARTIN TRIPP, an individual,

Defendant.

 

 

MARTIN TRIPP, an individual,

Counterclaimant,
vs.

TESLA, INC., a Delaware corporation,

Counterdefendant.

 

Case No. 3:18-cv-00296-LRH-CBC

ORDER GRANTING

LAW FIRM

MOTION TO WITHDRAW AS COUNSEL
OF RECORD AND APPROVE CHANGE
OF COUNSEL OF RECORD WITHIN

 

 
 

Co Oe NIN DA A eke WO ON

ew NY N N N N BN VN |§ F|§ FF Fe Fe Fe ESeeelU Sle hlUDE
RP NBA Rae SF CO we ARH &® YW NR K& SC

 

Case 3:18-cv-00296-LRH-CBC Document 79 Filed 06/17/19 Page 2 of 2
Case 3:18-cv-00296-LRH-CBC Document 78-1 Filed 06/13/19 Page 2 of 2

In consideration of the Motion to Withdraw as Counsel of Record by Christopher J.
Waznik and Approve Change of Counsel of Record Within Law Firm (the “Motion”) and
good cause appearing,

IT IS ORDERED granting the Motion.

IT IS FURTHER ORDERED that Christopher J. Waznik is hereby withdrawn as

counsel for Defendant/Counterclaimant Martin Tripp in this matter.

 

UNITED STATESQIAGISTRATE JUDGE

pated: ML [ x ZO 7

 
